22 F.3d 949
Mattie HOLLAND; Dan Holland, Plaintiffs-Appellees,v.Daren ROESER; City of Portland, Defendants-Appellants.
No. 92-35536.
United States Court of Appeals,Ninth Circuit.
July 8, 1994.

1
Before: POOLE and TROTT, Circuit Judges, and KING,* District Judge.

ORDER

2
The opinion filed April 26, 1994 is withdrawn, and appellants may (if they so choose) file with the Clerk of this court a brief in response to appellee's petition for rehearing and suggestion for rehearing en banc.  Said brief shall not exceed 12 pages and shall be filed within 21 days of the date of this order.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation